Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nader Abadir over the week of 01/17/2020.
The amendment was made in order to address proper antecedent issues to named element(s) and to correct issues of claim dependency. 

The application has been amended as follows: 
			--- BEGIN Examiner’s amendment ---
IN THE CLAIMS:


1. (currently amended)	A mixing apparatus, comprising:
a drive unit (1) having a drive (10) and a shaft (11) which is pivotable about a pivot axis (A) and is operatively connected to the drive (10),
a pivot receptacle (2) which is arranged on the shaft (11),
at least one holder (3) for standing reagent tubes or perforable ampoules (7), and
a retaining element (4),
wherein the pivot axis (A) is aligned substantially horizontally,
wherein the pivot receptacle (2) comprises a base (20) on which first and second receptacles (21, 22) are provided, which extend away from the base (20) and into which the at least one holder (3) for standing reagent tubes or perforable ampules (7) is inserted, and on which third receptacles (25) are provided on the side of the first and second receptacles (21, 22), with which the retaining element (4) is arranged at 
wherein each holder (3) comprises a plurality of container receptacles (32) arranged along its longitudinal axis (L) and formed between its two ends (30, 31),
characterized in that the retaining element (4) comprises a perforated plate having holes, wherein the holes are arranged so that they are aligned with the container receptacles (32) formed in the holder (3), and in that the internal dimensions of the holes are smaller than the internal dimensions of the container receptacles (32).

2. (previously presented) The mixing apparatus according to claim 1, wherein the pivot receptacle (2) can be pivoted by any angle in both directions about the pivot axis (A).

3. (previously presented) The mixing apparatus according to claim 1, comprising a control unit, with which the pivot angle, the pivot speed and the pivot direction can be adjusted.

4. (currently amended)	The mixing apparatus according to claim 1, wherein the first receptacles (21) are arranged in a shaft-near region of the base (20), and wherein the second receptacles (22) are arranged in a shaft-remote region of the base (20), and wherein each holder [[the holders]] (3) [[are insertable]] is inserted with its [[their]] first end (30) into the first receptacle (21) and wherein each holder [[the holders]] (3) is inserted [[are insertable]] with its [[their]] second end (31) into the second receptacle (22).

5. (previously presented) The mixing apparatus according to claim 1, wherein the first and second receptacles (21, 22) comprise elevations (210, 220) which may protrude into correspondingly complementary recesses (300, 310) of the ends (30, 31) of the holders (3).

6. (previously presented) The mixing apparatus according claim 1, wherein a plurality of first and second receptacles (21, 22) are arranged side by side in a direction transverse to the pivot axis (A).

7. (currently amended) The mixing apparatus according to claim 1, comprising first spacers (23) that are inserted into the first and second receptacles (21, 22) and into which each holder [[the holders]] (3) for the containers (7) is [[are]] inserted, and second spacers (24) which are arranged between the first and second receptacles (21, 22) and on which each holder [[the holders]] (3) for the containers (7) [[are]] is resting.

8. (cancelled)

9. (currently amended) The mixing apparatus according to claim  1  [[8]], wherein the third receptacles (25) are designed such that the retaining element (4) can be arranged in a removable or displaceable manner therein.

10. (previously presented) The mixing apparatus according to claim 1, comprising a bearing unit (5) which is opposite the drive unit (1) with respect to the pivot receptacle (2) and in which the pivot receptacle (2) is pivotably mounted in alignment with the shaft (11).

11. (cancelled)

12. (cancelled)

13. (cancelled)

14. (cancelled)

15. (previously presented) A mixing plant, comprising:
a machine stand (8) on which a mixing apparatus in accordance with claim 1 is arranged.

16. (previously presented) The mixing plant according to claim 15, comprising a pipetting unit (81) with which fluids can be supplied to or removed from standing reagent tubes or perforable ampoules (7) located in the mixing apparatus.

17. (original) The mixing plant according to claim 16, wherein the pipetting unit (81) comprises a transport unit (810) on which pipette tips (811) are arranged and with which the pipette tips (811) are movable horizontally and/or vertically in a region above the machine stand (8) or above the working surface (80).

18. (previously presented) The mixing plant according to claim 16, comprising a reading unit (82), with which labels are readable from the standing reagent tubes or perforable ampoules (7) to be received by the mixing apparatus.

19. (previously presented) A method for operating a mixing apparatus or a mixing plant, comprising the steps of:
-	providing a mixing apparatus in accordance with claim 1;
-	inserting a holder (3) with standing reagent tubes or perforable ampoules (7) arranged therein into the receptacles (21, 22) of the pivot receptacle (2); and
-	pivoting the pivot receptacle (2) about the pivot axis (A) with the drive unit (1).

20. (previously presented) The method according to claim 19, comprising the steps of:
-	removing the retaining element (4) before inserting the holder (3); and
-	attaching the retaining element (4) after inserting the holder (3).

21. (previously presented) The method according to claim 19, comprising the step of:
-	reading labels from the standing reagent tubes or perforable ampoules (7) arranged in a holder (3) by means of the reading unit (82) before or during the insertion of the holder (3).

22. (previously presented) The method according to one of claims 19, comprising at least one of the steps:
-	removing fluids from the standing reagent tubes or perforable ampoules (7) disposed in the mixing apparatus after pivoting the pivot receptacle (2);
-	feeding of fluids into the standing reagent tubes or perforable ampoules (7) disposed in the mixing apparatus before pivoting the pivot receptacle (2).

---- END Examiner’s amendment ---

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY G SOOHOO/Primary Examiner, Art Unit 1774                                                                                                                                                                                                        
TONY G SOOHOO
Primary Examiner
Art Unit 1774